THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            Charleston County Assessor, Petitioner-Respondent,

            v.

            University Ventures, LLC, Respondent-Petitioner.

            Appellate Case No. 2017-002369



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                  Appeal From The Administrative Law Court
                 Shirley C. Robinson, Administrative Law Judge


                             Opinion No. 27907
                 Heard February 21, 2019 – Filed July 24, 2019


                          AFFIRMED AS MODIFIED


            Joseph Dawson III, Bernard E. Ferrara Jr., Austin Adams
            Bruner and Johanna S. Gardner, all of North Charleston,
            for Petitioner-Respondent.

            Morris A. Ellison and William T. Dawson III, both of
            Womble Bond Dickinson (US), LLP, of Charleston, for
            Respondent-Petitioner.


JUSTICE KITTREDGE:              In 2006, University Ventures, LLC (the Taxpayer)
purchased a vacant lot in Charleston County (the Property). In 2008, the Taxpayer
received building permits to construct a hotel and pool on the Property.
Construction began, and the hotel and pool were completed in April 2009, at which
time a certificate of occupancy was issued. As a result of the completed
improvements and pursuant to law, the Charleston County Assessor (the Assessor)
reappraised the Property. The new appraisal resulted in an increase in the value of
the Property, which in turn increased the Taxpayer's 2010 property tax bill. The
Taxpayer paid the increased 2010 tax bill without objection.

This case concerns the Taxpayer's challenge to the 2011 tax bill. In 2011, the
Assessor continued to value the Property as an improved lot, which it in fact was.
The Taxpayer protested and claimed its 2011 tax bill should have been based on
the Property's value as a vacant lot as of December 31, 2008. The court of appeals
rejected the Taxpayer's argument, finding it would be absurd to value the Property
as a vacant lot after improvements were completed.

This appeal requires us to construe statutes addressing the process for reassessing
real property and reconcile those with statutes that address the value of
improvements to real property. For reasons we explain below and consistent with
South Carolina's statutory scheme, we find that when the value set by a
reassessment program's uniform date of value conflicts with the value set by the
completion of improvements to property, the improvement value controls. We
therefore affirm the court of appeals' decision as modified.

                                         I.
It appears the parties' dispute is the result of their different interpretations and
usages of the term "reassessment." As a result, we use terminology in this opinion
that the parties and courts have not previously used in an effort to make clear
which portions of the reassessment cycle we are discussing at any given time.

The South Carolina Department of Revenue (DOR) must periodically order the
reassessment of real property to ensure it is "assessed uniformly and equitably
throughout the State." S.C. Code Ann. § 12-43-210(A) (2014); id. § 12-4-510(3)
(2014). In 1995, the General Assembly enacted section 12-43-217, initially
requiring "each county or the State [to] appraise and equalize those properties
under its jurisdiction" by conducting a reassessment program once every four
years. Act No. 145, 1995 S.C. Acts 900, 1483–84. However, the next year, the
General Assembly amended the statute to provide:

      Notwithstanding any other provision of law, once every fifth year each
      county or the State shall appraise and equalize those properties under
      its jurisdiction. Property valuation must be complete at the end of
      December of the fourth year [hereinafter, an Appraisal Year] . . . . In
      the fifth year, the county or State shall implement the program and
      assess all property on the newly appraised values [hereinafter, an
      Implementation Year].

Act No. 431, 1996 S.C. Acts 2605, 2616–17 (emphasis added); S.C. Code Ann.
§ 12-43-217(A) (2014).1 Counties applied section 12-43-217 retroactively,
meaning they began implementing the reassessment program outlined in the statute
five years after each county's respective most-recent Implementation Year. See
Old Citadel Assocs., L.L.C. v. Charleston Cty. Assessor, No. 03-ALJ-17-0149-CC,
2004 WL 3154634, at *12 (S.C. Admin. Ct. Mar. 29, 2004) (explaining a
prospective application in which every county implemented the new program in
1997 "would have created a nightmare for the [DOR] since it is charged by statute
to oversee each of the 46 counties as they prepare for and conduct their
reassessments").

In February 1997, the Director of the DOR ordered Charleston County to complete
its next "reassessment" (i.e., countywide appraisal) by December 31, 1999, and
implement the revised values in the tax year 2000 (the 2000 reassessment).2 Id. at
*13. However, in 1999, in the middle of Charleston County's reappraisal process,
the General Assembly amended section 12-43-217 to add subsection (B), which
provides:

      A county by ordinance may postpone for not more than one property
      tax year the implementation of revised values resulting from the
      equalization program provided pursuant to subsection (A). . . . The



1
  Section 12-43-217 and the parties all refer to a "quadrennial" reassessment
despite the fact that the statute requires reassessment to occur every five years.
Presumably, this error harkens back to the original version of the statute requiring
a reassessment to occur every four years, and, when the statute was amended to
require reassessment every five years, the reference to "quadrennial" reassessment
was overlooked.
2
 As we explain later, the parties and courts have used the term "reassessment"
imprecisely to mean, depending on the context in which it is used, either the
countywide appraisal or the implementation of the revised values from the
appraisal.
      postponement allowed pursuant to this subsection does not affect the
      schedule of the appraisal and equalization program required pursuant
      to subsection (A) of this section.

Act No. 93, 1999 S.C. Acts 295, 316. The amendment took effect on July 1, 1999.
Subsequently, Charleston County adopted Ordinance No. 1125, postponing the
implementation of the revised values resulting from the 1999 countywide appraisal
from tax year 2000 (as ordered by the DOR) to tax year 2001. See Old Citadel,
2004 WL 3154634, at *13.

From the first time the Assessor began following section 12-43-217's five-year
reassessment cycle (during the 1999 countywide appraisal), he differentiated
between Year 4 of the cycle (an Appraisal Year3) and Year 3 of the cycle
(hereinafter, a Value Year). By this, we mean that although the Assessor
conducted the appraisals in Year 4 of a given reassessment cycle, he determined
the value of each property in the county based on the property's worth as of
December 31 of Year 3. See S.C. Code Ann. § 12-37-900 (Supp. 2018) (stating
that for tax purposes, the value of a piece of property is determined by its value on
December 31 of the preceding year); Lindsey v. S.C. Tax Comm'n, 302 S.C. 274,
275 n.1, 395 S.E.2d 184, 185 n.1 (1990) ("The pertinent date to determine the
value of property for a given tax year is December 31st of the preceding year.").
For example, in the first reassessment program conducted in Charleston County
after the enactment of section 12-43-217, the Assessor reappraised properties in
1999 (an Appraisal Year) at the DOR's order, but "valued" the properties (i.e.,
determined the value of each property being appraised) as of December 31, 1998.4
See Old Citadel, 2004 WL 3154634, at *2.5


3
 See S.C. Code Ann. § 12-43-217(A) ("Property valuation must be complete at the
end of December of the fourth year . . . .").
4
  The gravamen of the Taxpayer's argument is that, in the Taxpayer's opinion, there
is no legal distinction between Year 3 and Year 4 of a cycle, nor should there be.
5
  Specifically, Old Citadel states "Charleston County undertook a countywide
reassessment of all real property within the county for the tax year 2000," but
delayed the implementation of the reassessment to 2001. The order goes on to
explain that, "[a]s a result of the reassessment, [the taxpayers'] properties were
revalued as of December 30 [sic], 1998." We provide this information to
demonstrate the imprecise language used by prior courts which have addressed the
reassessment cycles created in section 12-43-217. Specifically, we believe it is an
The Assessor thereafter kept to the five-year reassessment cycle set forth in section
12-43-217:

       Conducting a countywide appraisal every five years (i.e., all calendar
        years ending in the numbers 4 or 9 were/are Appraisal Years: 1999, 2004,
        2009, 2014, 2019, etc.);

       Basing the value of each property on the property's worth as of December
        31 of the year preceding the Appraisal Year (i.e., all calendar years
        ending in the numbers 3 or 8 were/are Value Years: 1998, 2003, 2008,
        2013, 2018, etc.); and

       Implementing the revised values the year following the Appraisal Year
        (i.e., all calendar years ending in the numbers 0 or 5 were/are
        Implementation Years: 2000, 2005, 2010, 2015, 2020, etc.). Aside from
        the initial implementation of the 2000 reassessment that was delayed to
        2001 by Ordinance No. 1125, Charleston County has delayed the
        Implementation Year only once, from tax year 2010 (i.e., the 2010
        reassessment, which is the subject of this appeal) to 2011.

                                         II.
As mentioned at the outset, in December 2006, the Taxpayer bought the Property,
which, at that point, was a vacant lot. In 2008, the Taxpayer received two building
permits from the City of North Charleston to begin construction of a hotel and
pool. In April 2009, the improvements were completed, and the City of North
Charleston issued a certificate of occupancy. As a result of the completed
improvements in 2009 and the associated increase in property value, the Assessor
reappraised the Property and issued a 2010 tax bill valuing the Property (with the
fully-constructed hotel and pool) at $8,180,000 and billing the Taxpayer for
$122,356.44. See S.C. Code Ann. §§ 12-37-670(A)–(B)(1), -3140(E) (2014). The
Taxpayer paid this bill. At no time did the Taxpayer in any manner challenge the

oversimplification to state Charleston County undertook a countywide
reassessment for the tax year 2000. Rather, to be more precise, the Assessor
reappraised all property in the county in 1999 (an Appraisal Year)—backdating
the values to 1998 (a Value Year) in accordance with section 12-37-900 and
Lindsey—and, on the DOR's orders, was scheduled to implement the revised values
in 2000 (an Implementation Year), which was delayed to 2001 by county
ordinance in accordance with section 12-43-217(B).
2010 tax bill based on the 2009 improvements and increased property value. In
fact, the Taxpayer concedes the increased property value in 2009 based on the
completed hotel and pool, and the resulting 2010 tax bill, were proper. Yet the
Taxpayer, relying on the reassessment statutes, argues the 2011 tax bill must be
based on the value of the Property as of December 31, 2008, as a vacant lot. We
disagree.

Irrespective of the improvements to the Property, throughout 2009, the Assessor
conducted a countywide appraisal of all properties, setting the uniform value date
for the appraisal as December 31, 2008 (2008 being a Value Year). Likewise,
while 2010 was initially scheduled to be an Implementation Year, the Charleston
County Council adopted Ordinance No. 1586, delaying the implementation of the
2010 reassessment (i.e., the implementation of the revised values from the 2009
appraisal) from 2010 to 2011. Aside from delaying the implementation, Ordinance
No. 1586 did "not affect the schedule of the appraisal and equalization program
required pursuant to S.C. Code Ann. Section 12-43-217."

As a result, in June 2011, the Assessor sent out notifications to those taxpayers in
Charleston County whose property values would be subject to an increase pursuant
to the 2010 reassessment, including the Taxpayer.6 In the notice, the Assessor
explained Charleston County was "required by state law to implement a
reassessment in 2011," and "by law, properties must be valued as of 12/31/2008"—
a date on which the improvements to the Property were not yet completed.
(Emphasis omitted.) The Assessor nonetheless stated the Property's "current
market value" had been recalculated for the reassessment as $9,630,000 based on
the 2009 completed hotel and pool, but the Property's increase in value between
2010 and 2011 was statutorily capped at $9,407,000.7 In September 2011, the
Taxpayer filed a written objection to the Assessor's recalculated valuation of the
Property. As noted, the Taxpayer's position was that the County was stuck with
the December 31, 2008 value based on the Property's status as a then-vacant lot.
The Assessor refused to make any adjustments.


6
  See S.C. Code Ann. § 12-43-217(A) ("[T]he county or State shall notify every
taxpayer of any change in value or classification if the change is one thousand
dollars or more.").
7
 See S.C. Code Ann. § 12-37-3140(B) (limiting any increase in fair market value
of real property that is attributable to a reassessment program to fifteen percent
within a five-year period).
The Taxpayer then appealed to the Charleston County Board of Assessment
Appeals (the Board), asserting the Property's improvements were incomplete on
the uniform date of value (December 31, 2008). According to the Taxpayer, the
Assessor was therefore required to value the Property as a vacant lot for the 2010
reassessment implemented in 2011. The Taxpayer asked the Board to set a land-
only value for the Property of $628,439. Ultimately, the Board agreed with the
Taxpayer, valuing the Property at $628,439 "based on the land value of the parcel
and the building being incomplete at the end of 2008."

The Assessor filed a request for a contested case hearing with the Administrative
Law Court (ALC). During the opening statements at the hearing, the Assessor
stated the "real question" was whether improvements completed during an
Appraisal Year (i.e., improvements that were incomplete during a Value Year)
should count toward the revised property values implemented during a
reassessment program. The Assessor argued that a decision upholding the Board's
order would force the Assessor to value parcels whose improvements were
completed before the end of an Appraisal Year as undeveloped lots. According to
the Assessor, such a decision "leads almost to an absurd result . . . because then
people would just wait to [request] a certificate of occupancy until after [a Value
Year] so their property could escape reassessment" for the next five years.

In response, the Taxpayer argued the Assessor was misrepresenting which calendar
year equated to the Appraisal Year (i.e., Year 4 in the cycle). While the Assessor
contended 2009 (the year the improvements to the Property were completed) was
an Appraisal Year, the Taxpayer asserted 2008 was the Appraisal Year based on
the parties' stipulation that December 31, 2008, was the uniform date of value.8



8
  According to the Taxpayer, the preceding reassessment cycle was implemented in
2005 (the 2005 reassessment) after implementation was delayed for one year from
2004, and had a uniform date of value of December 31, 2003. As a result, the
Taxpayer contends the five-year cycle set forth in section 12-43-217 requires the
next appraisal to have occurred in 2008, and the next implementation to have
occurred in 2009. However, there is no evidence the 2005 reassessment was
delayed one year, as the Taxpayer contends. See, e.g., Charleston County
Ordinances, Charleston Cty., https://www.charlestoncounty.org/ordinances.php
(last visited May 17, 2019) (including a copy of Ordinance No. 1586, delaying the
implementation of the 2010 reassessment, but containing no ordinance purporting
to similarly delay the 2005 reassessment).
The Taxpayer also claimed the purpose of a reassessment was to equalize, relative
to one another, values for properties which may have been appraised at different
points in a county's past. As a result, the Taxpayer contended it was fundamentally
unfair that all properties in Charleston County would be valued on the same day
except for the Property and other parcels whose improvements were incomplete on
the uniform date of value but were completed during the following calendar year
(i.e., during an Appraisal Year).

Finally, the Taxpayer noted it was

      important to emphasize [its argument the Property should be taxed as
      a vacant lot was only applicable] for tax year 2011. For tax year 2012
      and forward, you value the [P]roperty based on the fact that the
      certificate of occupancy has been issued. So we're talking about one
      tax year [that the Taxpayer should be entitled to pay lower taxes as if
      the Property were a vacant lot]; we're not talking about multiple tax
      years here because the statutes allow the Assessor to come back in
      2012 and reassess because that limiting factor [having to conform to
      the reassessment cycle's uniform date of value] isn't present anymore.

The Taxpayer did not specify which statutes would allow the Assessor to "come
back in 2012 and reassess" in the middle of a reassessment cycle; nor did it cite
any other authority for its contention that the Property should be taxed at its full
value in 2010, taxed as a vacant lot in 2011, and taxed again as a completed
property in 2012.

Walter Ziegler, a long-term employee in the Assessor's Office, testified on behalf
of the Assessor. During direct examination, he testified about the pertinent dates
and values related to the Property, including the date the certificate of occupancy
was issued and the dates and amounts associated with various tax bills. Ziegler
also explained the Assessor's treatment of the Property during the 2010
reassessment was not unique because the Assessor included the value of completed
improvements for any property in Charleston County that received a certificate of
occupancy in 2009.

During cross-examination, Ziegler confirmed that the first time the Assessor
reassessed the Property with its improvements was in the 2010 tax year. Ziegler
also stated the last reassessment (i.e., the 2005 reassessment) had a uniform value
date of December 31, 2003.
Following the hearing, the ALC determined the Assessor had misconstrued section
12-43-217, holding the reassessment cycle was comprised of the calendar years
2005 through 2009, rather than 2006 through 2010 as the Assessor contended.
Likewise, the ALC found that because the improvements to the Property were not
complete as of the uniform date of value (December 31, 2008), the Property should
have been valued as vacant land for purposes of the 2010 reassessment, setting the
value of the "vacant lot" at $860,537 after averaging valuations provided by the
Taxpayer's and Assessor's expert witnesses.

The Assessor appealed, and the court of appeals affirmed the ALC's findings of
which calendar years fell within the reassessment cycle, but reversed the ALC's
valuation of the Property. Charleston Cty. Assessor v. Univ. Ventures, L.L.C., 421
S.C. 194, 209–10, 805 S.E.2d 216, 225 (Ct. App. 2017). In particular, the court of
appeals found support in the case law for the Taxpayer's contention that 2009 was
the end of the five-year reassessment cycle surrounding the 2010 reassessment.
See Charleston Cty. Assessor v. LMP Props., Inc., 403 S.C. 194, 197, 743 S.E.2d
88, 89 (Ct. App. 2013) ("[T]he parties[, including the Assessor,] agreed that the
date for valuing properties was December 31, 2003, because 2004 [(i.e., five years
before 2009)] was the year of the countywide reassessment.").9 The court of
appeals also determined the confusion in this case stemmed from the Assessor's
delay of the "1999 reassessment to 2001, instead of 2000" because the two-year
"delay" caused the Assessor to mistake the permissible one-year delay in
implementation with an impermissible one-year delay in valuation and appraisal.
Thus, the court of appeals concluded the Assessor had created a six-year
reassessment cycle through a "repeated pattern of delaying the implementation
year."

Nonetheless, the court of appeals reversed the ALC's valuation of the Property,
ultimately rejecting both parties' arguments as to the proper method of valuation.
In disagreeing with the Taxpayer's argument that the Property should be valued as
a vacant lot, the court of appeals concluded the Assessor's valuation of the Property
in 2010 was the most recent and accurate reflection of the Property's worth, and it
would be wholly inappropriate to value a parcel with a completed hotel as if it
were a vacant lot. Likewise, in dismissing the Assessor's argument that the
Property should be reassessed for the 2011 tax year higher than the 2010 tax year,
9
  The court of appeals additionally cited several ALC cases allegedly standing for
the proposition that 1999 was also, in its words, "a reassessment year," thus
providing further support for its conclusion that the reassessment cycles ended in
2004 and 2009, as the Taxpayer argued.
the court of appeals found that had the 2010 reassessment not been delayed one
year, the Assessor would not have been able to reassess the Property for the 2011
tax year, and the delay alone did not authorize a belated re-appraisal date. The
court of appeals therefore set the value of the Property for the 2010 reassessment at
its value during the 2010 tax year.

Both parties appealed. The Assessor did not appeal the court of appeals' valuation
determination, challenging instead the court's characterization of the years in the
reassessment cycle(s). The Taxpayer contested the valuation determination,
arguing the Property should be valued as a vacant lot for the 2011 tax year. We
granted the parties' cross-petitions for writs of certiorari seeking review of the
court of appeals' decision.

                                         III.

The Assessor argues the lower courts erred in finding the Assessor's actions have
created a six-year reassessment cycle. Specifically, the Assessor avers he has
consistently followed section 12-43-217's five-year reassessment cycle since the
statute's enactment, and any confusion and/or evidence to the contrary is the result
of the inconsistent usage by the parties and courts of the terms "reassessment" and
"reassessment year" to mean both an Appraisal Year and an Implementation Year.
The Assessor also contends there is, and must be, a legal distinction between a
Value Year and an Appraisal Year. Finally, the Assessor asserts his application of
section 12-43-217's reassessment cycle has been consistent since the statute's
enactment more than twenty years ago. We agree with the Assessor.

                                          A.
Section 12-43-217(A) provides in part, "Property valuation [for a given five-year
reassessment cycle] must be complete at the end of December of the fourth
year . . . ." "The pertinent date to determine the value of property for a given tax
year is December 31st of the preceding year." Lindsey, 302 S.C. at 275 n.1, 395
S.E.2d at 185 n.1.

The Assessor contends, and we agree, that section 12-37-900 and Lindsey both
require the Assessor to value properties appraised during an Appraisal Year at their
worth on December 31 of the preceding year, or in other words, December 31 of
the Value Year. As a result, if—as the parties stipulated—the uniform date of
value for the 2010 reassessment is December 31, 2008, that necessarily means: (1)
2008 is a Value Year; (2) the Assessor conducted the countywide appraisal in
2009; and (3) 2009 is therefore an Appraisal Year.
The court of appeals found section 12-43-217(A) creates an exception to section
12-37-900 and Lindsey. See Univ. Ventures, 421 S.C. at 205 n.7, 805 S.E.2d at
222 n.7. Specifically, the court of appeals found significant section 12-43-217(A)'s
mandate to complete "property valuation" in Year 4 of a given reassessment cycle.
See S.C. Code Ann. § 12-43-217(A) ("Property valuation must be complete at the
end of December of the fourth year . . . ." (emphasis added)). According to the
court of appeals, a plain reading of the phrase "property valuation" requires the
valuation and appraisal to occur in the same year (Year 4), unlike what section 12-
37-900 and Lindsey would otherwise require.

This interpretation of sections 12-43-217(A) and 12-37-900 reads a conflict into
the statutes where none exists. Cf. Hodges v. Rainey, 341 S.C. 79, 88, 533 S.E.2d
578, 583 (2000) ("Statutes dealing with the same subject matter must be
reconciled, if possible, so as to render both operative."); id. at 91, 533 S.E.2d at
584 ("The goal of statutory construction is to harmonize conflicting statutes
whenever possible and to prevent an interpretation that would lead to a result that
is plainly absurd."). Reading the statutes in harmony with one another, section 12-
43-217(A) requires a county assessor to conduct a countywide appraisal in Year 4
of the cycle (the Appraisal Year); and section 12-37-900 fills in the details about
how, precisely, to value the properties in that appraisal, namely by calculating their
worth as of December 31 of the preceding year (the Value Year). Cf. LMP Props.,
403 S.C. at 200, 743 S.E.2d at 91 ("Section 12-43-215 states merely that any
adjustments to a property's value must be 'based on the market values of real
property as they existed in the year that the equalization and reassessment program
was conducted.' The statute is silent on the date to be used for determining the
highest and best use of the property. Accordingly, it cannot be read to mandate a
diversion from the general rule that the use of the property is to be determined as
of December 31st of the preceding year. Such a finding would result in potentially
unreasonable and illogical valuations in instances when the use of a property
changes, potentially dramatically, from the time of the last countywide
reassessment." (internal alteration marks omitted) (emphasis added)).

The court of appeals' interpretation of section 12-43-217(A) as requiring the
valuation and appraisal to occur in the same year defeats the legislative intent
underlying the reassessment cycles. See Town of Mt. Pleasant v. Roberts, 393 S.C.
332, 342–43, 713 S.E.2d 278, 283 (2011) ("Courts will reject a statutory
interpretation that . . . would defeat the plain legislative intention."). In particular,
the General Assembly charged the government with assessing all property
"uniformly and equitably throughout the State." S.C. Code Ann. § 12-43-210(A)
(emphasis added). However, failing to distinguish between a Value Year and an
Appraisal Year leads to inequitable consequences to taxpayers.

For example, requiring the Assessor to set a uniform date of value of December 31
of the same calendar year he conducts the appraisals would essentially require the
Assessor—who may appraise properties at any time during the year—to guess
what the future values of the properties would be at the end of that year and
assume market conditions will stay the same between the time of the appraisal and
the end of the year. Clearly, guessing the future values of properties is a wholly
inequitable method of conducting a reassessment, particularly because the values
of properties appraised later in the year will tend to be more accurate as market
trends become more apparent closer to the uniform date of value. Because
properties appraised in the earlier part of the year would not enjoy the same
benefit—namely, a greater degree of accuracy in determining their values—we
find valuing and appraising properties in the same year is inequitable and not what
the legislature intended.

Likewise, even if the Assessor did not guess at the future value and merely set the
value of each individual property the day of its respective appraisal, properties
evaluated at the end of the year could be at a disadvantage due to having an extra
year's worth of appreciation added to their value compared to properties evaluated
at the beginning of the year.10 Moreover, while a year's worth of appreciation may
not, in most instances, represent a large change in value for a given property, if the
market took a drastic downturn or upturn compared to the beginning of the year,
properties valued/appraised before and after the change would have grossly
disparate tax burdens. This, too, would be inequitable, and is easily avoidable by
distinguishing between a Value Year and an Appraisal Year.




10
  For instance, all aspects of the properties being relatively equal, if a county
assessor appraised and valued Property X on January 2 of an Appraisal Year, and
appraised and valued Property Y on December 31 of the same year, Property Y
would have approximately an entire year's worth of extra appreciation in value
over Property X, and as a result would have a higher tax burden than Property X.
In contrast, if the county assessor looked at the values of both Property X and
Property Y as of December 31 of the year preceding the appraisals, presumably the
properties would have approximately the same amount of appreciation in value
from the last appraisal.
As a result, we believe the Assessor is correct in stating there is a legal distinction
between a Value Year and an Appraisal Year, and policy considerations dictate
such a distinction is the most equitable way to conduct countywide appraisals.

                                           B.
During oral arguments, the Taxpayer contended five other counties in our state do
not follow the same approach—Value Year (Year 3)/Appraisal Year (Year
4)/Implementation Year (Year 5)—as the Assessor.11 While this may be correct,
those counties nonetheless distinguish between a Value Year and an Appraisal
Year, instead combining the Appraisal and Implementation Years. For example, in
a post dated January 23, 2019, the Horry County Assessor's website stated, "The
Horry County Assessor's Office is in the process [in January 2019] of appraising
all property values at fair market value as of December 31, 2018. This new value
will be used for calculating property tax bills issued by Horry County during
October 2019."12 Thus, in Horry County, it appears 2019 is an Appraisal and
Implementation Year, where the Horry County Assessor's Office conducts its
appraisals in the first half of 2019 and sends out the revised tax bills during the
second half of 2019. However, Horry County's Value Year (2018) is still different
than its Appraisal Year (2019).

Assuming the DOR has approved the reassessment timelines in these other
counties, this may be a reasonable approach to interpreting the ambiguous phrase
"property valuation" in section 12-43-217(A). We limit our finding only to hold
that the Value Year and Appraisal Year may not be the same, but do not decide
whether the Appraisal Year and Implementation Year may—or must—occur
simultaneously.

Nonetheless, we note the DOR's Property Tax Manual states, "A countywide
reappraisal takes place every five years. Usually, a countywide reassessment
program is implemented the next year."13 In interpreting section 12-43-217(A)

11
  The Taxpayer specifically cited Beaufort, Berkeley, Greenville, Horry, and
Spartanburg counties.
12
  News and Announcements: Countywide Reassessment of Real Properties
Underway for 2019 Tax Year, Horry Cty. Gov't (Jan. 23. 2019),
https://www.horrycounty.org/News/PostId/1219/countywide-reassessment-of-real-
properties-underway-for-2019-tax-year.
13
     S.C. Dep't of Revenue, South Carolina Property Tax 11 (2015),
differently from Horry County and others, the Assessor seemingly follows this
approach set forth by the DOR.14

Additionally, the Assessor has been conducting its reassessments in this manner
since the enactment of section 12-43-217 in 1996. In particular, in February 1997,
the DOR ordered the Assessor to "complete a reassessment program for the 1999
tax year with implementation of the reassessment program in tax year 2000." The
Assessor interpreted the DOR's order to "complete a reassessment program" and
implement it the following year as meaning he was required to take some action—
i.e., conduct a countywide appraisal—in 1999 and then implement the revised
values the following year. The Assessor has distinguished an Appraisal Year from
an Implementation Year ever since.

We have previously "held in many cases that where the construction of the statute
has been uniform for many years in administrative practice, and has been
acquiesced in by the General Assembly for a long period of time, such construction
is entitled to weight, and should not be overruled without cogent reasons." Etiwan
Fertilizer Co. v. S.C. Tax Comm'n, 217 S.C. 354, 359, 60 S.E.2d 682, 684 (1950);
see also Purdy v. Moise, 223 S.C. 298, 305, 75 S.E.2d 605, 608 (1953) (finding a
municipality's "construction of its own ordinance, the enforcement of which it is
charged with, should be given some consideration and not overruled without
cogent reason therefor"). Here, the DOR's and the Assessor's interpretation of
section 12-43-217 has been consistent since the statute's enactment, and has been
successfully defended in multiple cases before the ALC and court of appeals. As a
result, the Assessor's interpretation of section 12-43-217 is entitled to some
deference.




https://dor.sc.gov/resources-site/publications/Publications/Property_Tax_Guide.pdf
(emphasis added).
14
  The Taxpayer argues this portion of the DOR's Property Tax Manual says
nothing about differentiating between a Value Year and an Appraisal Year.
However, the DOR has no authority to ignore state statute or this Court's
precedent—i.e., section 12-37-900 or Lindsey—nor do we read the Property Tax
Manual in derogation of those principles. Rather, the Assessor's recognition of a
Value Year, an Appraisal Year, and an Implementation Year harmonizes the
Property Tax Manual, the DOR's orders, and section 12-37-900 and Lindsey.
Accordingly, we find that, as with Horry County's approach, the Assessor's
approach is a reasonable interpretation of section 12-43-217(A) that results in
few—if any—inequitable consequences to taxpayers.

                                         C.
In sum, there is a legally required distinction between a Value Year and an
Appraisal Year. Because the parties stipulated December 31, 2008, was the
uniform date of value, necessarily, 2008 must have been a Value Year in
Charleston County. Consequently, section 12-37-900 and Lindsey required 2009
to be an Appraisal Year. Likewise, the DOR's Property Tax Manual and section
12-43-217(A) required 2010 to be an Implementation Year, and section 12-43-
217(B) allowed the Charleston County Council to delay implementation by one
year to 2011. This timing aligns without a single gap or inconsistency with the
historic dates related to the enactment of section 12-43-217 and Charleston
County's previous reassessment cycles, in that each relevant date for the
reassessments falls five years after the corresponding date in the last reassessment
(aside from the two permissible one-year, implementation-only delays in 2000 and
2010).

Accordingly, we find the court of appeals erred in finding the 2010 reassessment
consisted of the calendar years 2005, 2006, 2007, 2008 (the Value and Appraisal
Year), and 2009 (the Implementation Year, allegedly impermissibly delayed two
years to 2011 in violation of section 12-43-217(B)). Instead, we hold the 2010
reassessment consisted of the calendar years 2006, 2007, 2008 (the Value Year),
2009 (the Appraisal Year), and 2010 (the Implementation Year, before it was
delayed by Ordinance No. 1586 to 2011).

                                        IV.

As to the proper value of the Property for the 2010 reassessment, the Taxpayer
argues the court of appeals erred in reversing the ALC's decision to value the
Property as a vacant lot. We disagree.

As an initial matter, the Assessor did not appeal the court of appeals' valuation
determination. As a result, the Assessor has abandoned his argument below that
the Property should be reappraised and reassessed in 2011 at a higher tax burden
than that of the 2010 tax year—a tax burden which the Taxpayer paid without
protest. See Video Gaming Consultants, Inc. v. S.C. Dep't of Revenue, 342 S.C. 34,
42 n.7, 535 S.E.2d 642, 646 n.7 (2000) (stating an issue is deemed abandoned if a
party fails to make an argument as to the merits of the issue). Therefore, the only
argument before us is the Taxpayer's argument that the Property should be taxed at
its full value in 2010, taxed as a vacant lot in 2011, and taxed again as a developed
property in 2012.

The General Assembly has clearly evidenced its intent for the value of
improvements to control over the values set by a reassessment program. See S.C.
Code Ann. § 12-37-3120 (2014) ("If the provisions of this article are inconsistent
with other provisions of law, the provisions of this article apply."); id. § 12-37-
3140 (containing, in the same article, the statute related to determining fair market
value based on improvements to real property). Presumably, this is because the
value set when the improvements are completed is the most current and accurate
estimate of a property's worth and, therefore, the valuation would not need to be
updated via a reassessment program. Cf. id. § 12-37-3140(A)(1) (stating a
property's fair market value is the value applicable at the later of specified dates);
id. § 12-37-3140(B) (stating an increase in value attributable to improvements
overrides the fifteen percent cap in increased value otherwise applicable to
reassessment programs). As the court of appeals explained, it would be both
absurd and contrary to statute to set the value of the Property for the 2010
reassessment as if it was still a vacant lot, notwithstanding the uniform date of
value for the reassessment. See id. §§ 12-37-670(A), -3140(E).

We therefore find the court of appeals did not err in setting the value of the
Property at $8,180,000 for purposes of the 2010 reassessment.

                                          V.
In conclusion, we hold the value of property must be determined as of its worth on
December 31 of the year preceding that of the appraisal. We also hold, in
accordance with section 12-37-3120, that when a property is valued differently
using a reassessment program's uniform date of value and the date of completion of
improvements to the property, the improvement value necessarily is controlling.
Accordingly, while we find the court of appeals erred in analyzing which years
properly fell within Charleston County's 2010 reassessment, it reached the correct
result in valuing the Property. We therefore affirm the court of appeals' decision as
modified.

AFFIRMED AS MODIFIED.

BEATTY, C.J., HEARN, FEW and JAMES, JJ., concur.